DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
	The omitted elements are: for example, it is not clear that “R scan start signal terminals for controlling light emission for a specific element of the panel; the R start scan signal terminals for controlling the time length for a specific element of the display panel; R start scan signal terminals for controlling current for a specific element of the panel”. See claim 1, lines 4-6.
The limitation above limitation should read (as specified in page 9, lines 2-26):
the display panel further comprising: M shift registers, M light emitting drivers, R scan start signal terminals for controlling light emission of R regions (EM_STV1 to EM_STVR), R scan start signal terminals for controlling time length of R regions R the regions (Gate_I_STV1 to Gate_I_STVR);
  Similarity, it is not clear that that “…i-th scan start signal terminal for controlling the light emission of what element of the display panel…, an i-th scan start signal terminal for controlling the time length of what element of the display…, and i-th scan start signal terminal for controlling time length of an element of the display panel…” (see claim 1, lines 9-13)
The limitation should read:
a light emitting driver connected to a first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling light emission of the first row (EM_STVi), a shift register connected to the first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling time length of the first row (Gate_T_STVi)  of the of the and an i-th scan start signal terminal for controlling current of the first row (Gate_I_STVi), and wherein, 1≤i≤R, R≥2, M≥R, and N≥1. (see page 9, lines 2-26).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following claim 1 is drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 

1. A display panel comprising: M rows and N columns of pixel units;
the display panel being divided into R regions along a column direction;
an i-th region comprising: a (1+M(i-1)/R)-th row to a (Mi/R)-th row of pixel units;
the display panel further comprising: M shift registers, M light emitting drivers, R scan start signal terminals for controlling light emission of R regions, R scan start signal terminals for controlling time length of R regions, and R scan start signal terminals for controlling current of R the regions;
an i-th row of pixel units being connected with an i-th shift register and an i-th light emitting driver; and
a light emitting driver connected to a first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling light emission of the first row, a shift register connected to the first row of pixel units in the i-th region being connected with an i-th scan start signal terminal for controlling time length of the first row, and an i-th scan start signal terminal for controlling current of the first row, and wherein, 1≤i≤R, R≥2, M≥R, and N≥1.  

The following is a statement of reasons for the indication of allowable subject matter:
The present invention relates to a light emitting diode display comprising M rows and N columns of pixel units  and the display is divided into R regions, and M shift registers and M light emitting drivers for controlling light emission of the R regions and controlling the time length of the R regions and controlling the current of the R regions.

The closest prior arts of:
Choi et al. (US 2018/0197481) discloses an display device in Fig. 3 having comprising 3 display regions (AA1, AA2 and AA3); a plurality of scan shift registers drivers (211, 212, and 213), and plurality of emission drivers (311, 312, and 313) for controlling pixels area in display regions (AA1, AA2 and AA3).
Huang et al. (US 2016/0225311) discloses in Fig. 5 and display panel (700) comprising first display region (720) and second region (740) and a driving circuit 600 to control pixels units in first and second display regions.
Toyotaka et al. (US2015/0316976) discloses a display in Fig. 2A comprising S columns and G rows of pixel units, display regions 203(1) and 230(2), and shift registers GSR1-GSRh for controlling pixels (100) of the display device.
But either in singularly or in combination, Choi and Li and Toyotaka, fail to anticipate or render the above draft claim 1 obvious.

Conclusion
The prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jang (US 2005/0057454) discloses an organic electroluminescent panel in Fig. 3 comprising a plurality of display regions 210, 220, 230 and 240 obtained by grouping organic electroluminescent display cells associated with predetermined numbers of scanning lines. 
Li (US 2018/0075791) discloses a display device in Fig. 2 comprising M rows and N columns of pixel units and M shift registers to control pixel units in odd number of rows and even number of rows for the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

 


/DUC Q DINH/Primary Examiner, 
Art Unit 2692